DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 9, 11-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al., (Arteriscler Thromb Vasc Biol. 2018) in view of Li et al., (Journal of Nutritional Biochemistry, pub. Online 28 Sep. 2017) and further in view of Della Valle et al., (US 2015/0265568).
	Rinne et al. teaches, “palmitoylethanolamide protects against atherosclerosis by promoting an anti-inflammatory and proresolving phenotype of lesional macrophages, representing a new therapeutic approach to resolve arterial inflammation” (Conclusions, p. 2562).
	Palmitoylethanolamide demonstrated reduction in plaque formation in early atherosclerosis (p. 2565, right col. last paragraph). Treatment “significantly reduced atherosclerotic lesion size at the level of the aortic root” (p. 2566, left col.)
	Palmitoylethanolamide also reduced vascular inflammation and promoted plaque stability in advanced atherosclerosis (p. 2566, right col.).  Data indicate, “palmitoylethanolamide restrains plaque progression in advanced atherosclerosis without affecting plasma cholesterol levels” (p. 2568, left col., 1st para.).
	Since palmitoylethanolamide attenuates atherosclerotic plaque formation it would have been obvious to administer an effective amount of palmitoylethanolamide to human and animal patients for treatment of diseases of arteries and arterioles associated with aging and primary dysmetabolic disease.

	Rinne et al. does not teach Rutin.

rutin may be an effective therapy for diabetic atherosclerosis” insofar as it “decreased the atherosclerotic burden and senescent cell number and increased the VSMC [vascular smooth muscle cell] ratio in aortic root plaque” and “attenuates atherosclerosis burden and stabilizes plaque by improving metabolic disturbance and alleviating premature senescence of VSMCs” (Abstract)
Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining the palmitoylethanolamide of Rinne et al. with the rutin of Li et al. as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for treating atherosclerosis.

The combination of Rinne et al. and Li et al. does not teach co-micronization.

Della Valle et al. teaches pharmaceutical compositions “containing N-palmitoylethanolamide for the control of the inflammatory and/or neuropatic pain of various origin” (Abstract).  The compositions are said to be useful for treating “dysmetabolic” diseases (p. 2, para. [0027]). Thus, the patient population for administration includes humans and animals having diseases of arteries and arterioles associated with aging and primary dysmetabolic diseases.
The palmitoylethanolamide (PEA) is taught to be combined with an “antioxidant compound” (Id.), where antioxidant compounds include “rutin” (p. 1, para. [0010]).  The co-micronized with palitoylethanolamide” (p. 2, para. [0024]).

The pharmaceutical compositions of Della Valle et al. are taught to be “formulated for an oral, buccal, or rectal administration” (p. 2,para. [0034]), as per claim 13, which satisfies the claimed method step of administering an effective amount of the composition, as per claims 10-11.  

	The prior art also teaches “a markedly synergistic effect of the combination of PEA, in particular PEA-um, and LAC, above all when in association with an antioxidant” (p. 3, para. [0046]).  Accordingly, the artisan would have expected synergy from the combination of palmitoylethanolamide and rutin.
	The compositions “comprise palmitoylethanolamide in weight percentages ranging between 20 and 35%, L-acetylcarnitine in weight percentages between 20 and 55%, and one or more compounds with antioxidant activity in total weight percentages ranging between 0 and 20%” (p. 2, para. [0021]) (claim 9).
		
	Della Valle et al. teaches a specific embodiment of a tablet for oral use comprising “200.0 mg PEA-m (co-micronized with Quercitin), 25.0mg Quercetin (co-micronized with PEA-m), 300.0 mg LAC, 90.0 mg Microcrystalline Cellulose, 65.0 mg Croscarmellose sodium, 15.0 mg Polyvinylpyrrolidone, 4.0 mg Magnesium stearate” (Example D at p. 3), as per claims 12-15.  
	Note: Rutin (Quercitin-3-O-β-rutinoside) is a glycosidated conjugate of Quercitin.

The PEA-m is taught to have “a particle size ranging between 2.0 and 10.0 µm (p. 2, para. [0016]), as per claim 2-3.
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to co-micronize palmitoylethanolamide and rutin based on this art recognized suitability and the art recognition of micronization as “an appropriate from” (see Della Valle et al. at  p. 1, para. [0005])

2) Claims 6, 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al., (Arteriscler Thromb Vasc Biol. 2018) in view of Li et al., (Journal of Nutritional Biochemistry, pub. Online 28 Sep. 2017) and further in view of Della Valle et al., (US 2015/0265568) as applied to claims 1-4, 9, 11-15 above, and further in view of Giuliani et al., (US 2016/0030500).
	The combination of Rinne et al., Li et al., and Della Valle et al., which is taught above, differs from claims 6, 8 insofar as it does not teach antioxidants with a triterpene structure or hydroxytyrosol.

	Giuliani et al. compositions “for pharmaceutical or nutritional or cosmetic use, formulated for oral or topical use and possessing antioxidant activity against free radicals” (Abstract).  Giulani et al. identifies maslinic acid and hydroxytryosol for their antioxidant properties (p. 1, para. [0005]), teaching “it is found that this antioxidant capacity increases through the addition of the polyphenols and of the other ingredients” (Id.).
prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	Since Della Valle et al. teaches adding antioxidants, generally, to its compositions, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add maslinic acid (antioxidant with a triterpene structure) and hydroxytryosol to the compositions of Dell Valle et al. based on their recognized suitability for its intended use as antioxidants, as taught by Giuliani et al.

Response to Arguments
Applicant argues, “The experimental models in the studies of Rinne and Li and the purpose of their trials are different from what was reported in the present patent application” (p. 4).  Further, “In view of the animal model used, Rinne and Li focus their experimentation on reducing and increasing the stability of atherosclerotic plaque, thanks to PEA and Rutin respectively, while the present application, also confirmed by Fusco et al., relates to the vasoprotective effect of co-micronized PEA/RUT on vascular damage” (p. 5).
However, MPEP 2145.II states: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).

In this case, use of palmitoylethanolamide and rutin to treat diseases of arteries and arterioles associated with aging and primary dysmetabolic diseases would have been obvious insofar as palmitoylethanolamide protects against atherosclerosis and rutin decreases atherosclerotic burden.  Even the micronized combination would have been useful for treating dysmetabolic diseases, as claimed. The preponderance of the evidence appears sufficient to establish reasonableness in administering the claimed compounds to the claimed patient population.  
Further, the fact that applicant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612